UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2012 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-9115 25-0644320 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) Two NorthShore Center, Pittsburgh, PA15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(412) 442-8200 Item 7.01Regulation FD Disclosure On December 17, 2012, Matthews International Corporation (“Matthews”) announced that the Company acquired Pyramid Controls, Inc. and its affiliate, Pyramid Control Systems (collectively, “Pyramid”).Pyramid, which is located in Cincinnati, Ohio, is a provider of warehouse control systems and conveyor control solutions for distribution centers.The acquisition is designed to expand Matthews' fulfillment products and services in the warehouse management market.Pyramid reported sales of $18million in calendar 2011 and has approximately 50 employees.The initial purchase price for the transaction was approximately $24.5 million, plus potential additional consideration based on future operating results. A copy of the press release announcing the acquisition is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits Press Release, dated December 17, 2012, issued by Matthews International Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MATTHEWS INTERNATIONAL CORPORATION (Registrant) BySteven F. Nicola Steven F. Nicola Chief Financial Officer, Secretary and Treasurer December 19, 2012
